Terry, J., delivered the opinion of the Court—Burnett, J., concurring.
This was an action to enforce a mechanic’s lien on a house in San Francisco, which was erected for defendant Conner, by plaintiff, who in proper time after its completion, filed in the recorder’s office a notice of his lien.
Afterwards Conner sold the premises to defendant, Payson, who purchased bona fide, without actual notice of plaintiff’s lien, and the question presented by the record is whether the description of the premises contained in the notice of lien filed with the recorder, was sufficient to give constructive notice.
“ The act for securing the liens of mechanics and others,” provides that every person desiring to avail himself of the benefits of the act, shall file in the office of the county recorder a notice containing a correct description of the property to be charged with the lien.
*347In the plaintiff's notice, the premises are described as "a dwelling-house lately erected by me for J. W. Conner, situated on Bryant street, between Second and Third streets, in the city ' of San Francisco, on lot-
This is not such a description as is contemplated by the statute; there are a number of lots on Bryant, between Second and Third streets, to any one of which it would apply as well as to the one in question.
The fact that Conner owned no other dwelling on Bryant street, we think immaterial; besides, it does not appear from plaintiff’s notice, nor is it shown that Payson, who is an innocent purchaser, for a valuable consideration, was aware of it.
Judgment reversed, and cause remanded.